DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 11/01/2021:
Claims 1, 2, and 4-19 are allowed.
Allowable Subject Matter
	Claims 1, 2, and 4-19 are allowed.
The closest prior art is Elgar et al. (US20180281284). Regarding independent claims 1 and 7, Elgar teaches a build material recycling device (see Figure 3) of a three-dimensional (3D) printer (3D printing system 100 and apparatuses; Figure 1), comprising: an upper chamber (first separator 345 and filter 350; Figure 3) including: an inlet (inlet going from third material conveying channel 355; Figure 3); and a material separator coupled to the inlet (first separator 345; and [0164] excess amount of pre-transformed material may be optionally conveyed to at least one (e.g., a first) separator) a classifier coupled to the upper chamber to classify build material ([0147] The separator may comprise a… classifier); and a lower chamber (secondary separator 320; Figure 3), wherein a chamber includes a membrane to recondition classified build material ([0148] separator may comprise a filter (e.g., sieve, column, and/or membrane… reconditioning may comprise removing of an oxide layer forming on the pre-transformed material. Reconditioning may comprise physical and/or chemical reconditioning. The physical reconditioning may comprise ablation, spattering, blasting, or machining. The chemical 
However, Elgar fails to teach wherein the classifier is located between the upper chamber and the lower chamber; wherein the impingement plate is positioned with respect to the inlet to receive direct impingement of a gas and build material mixture flowing into the upper chamber via the inlet, wherein the impingement plate is to cause separation of build material from the gas and build material mixture when the gas and build material mixture is received by the upper chamber via the inlet, the lower chamber is coupled to the classifier, and wherein the lower chamber includes a fluidizing membrane to recondition classified build material
Regarding independent claim 12, Elgar teaches a method comprising: separating, by an upper chamber of a build material recycling device of a three- dimensional (3D) printer, an impingement plate  ([0148] The separator may comprise a… velocity reduction separator (e.g., screen, mesh, and/or baffle), and a filter  ([0148] separator may comprise a filter (e.g., sieve, column, and/or membrane), build material from a gas and build material mixture when the gas and build material mixture enters the upper chamber via an inlet ([0147] pre-transformed material conveyor system may comprise a plurality of gas conveying channels (e.g., that are fluidly coupled, e.g., to allow flow of the pre-transformed material), wherein the separating includes direct impingement against the impingement plate of the gas and build material mixture  ([0148] separator may separate between a gas and a pre-transformed material) 
However, Elgar fails to explicitly teach the impingement plate and filter is included in the upper chamber, the build material removed from the gas and build material mixture by sifting the build material with the mesh screen, and reconditioning, by a fluidizing membrane of a lower chamber of the build material recycling device, the classified build material, and classifying by a mesh screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 11/01/2021, with respect to independent claim 1, have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-5, 16, and 18 has been withdrawn. Subsequently, the 35 USC 103 rejection of claims 6, 17, and 19 has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743